DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Restriction
Regarding the amendment filed 08/10/2022: Claims 1-41 are pending. 
Applicant's election to the restriction in the reply filed on 08/10/2022 is acknowledged.  However, the restriction has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 10-26, 28-31, 33-34, 36, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okumura (JP 2012107929A, cited in IDS, using attached translation, heretofore referred to as Okumura).

Regarding claim 1, Okumura teaches a stroke sensor module (Okumura; Fig 1(a) and Par 0002; Okumura teaches measuring the stroke/distance of a linear scale)  comprising: a moving element that is moved in a first direction (Okumura; Fig 2, Element 2 and Par 0027; Okumura teaches a shaft that moves in a linear fashion); a magnetic field generator that is moved in the first direction together with the moving element (Okumura; Fig 2, Elements 2, 3 and Par 0030; Okumura teaches the sliding element holds a magnet); a magnetic field detecting element that detects movement of the magnetic field generator (Okumura; Fig 2, Element 71 and Par 0031; Okumura teaches a board with multiple magnet sensors to measure the movement of the magnet); and a housing that houses a part of the moving element and the magnetic field generator (Okumura; Fig 2, Element 1 and Par 0027), wherein at least either the moving element or the magnetic field generator has a plurality of protrusions that are provided at different angular positions, as viewed in the first direction (Okumura; Fig 2, Elements 2c and the flat portion below 2c and element 9, and Par 0029; Okumura teaches the arm portion of the sliding element protrudes and are positions at 90º and 270º when viewed from the face of the housing, i.e. the first direction and that a sliding surface is on the body of the moving portion), and the housing has guide portions that guide the protrusions (Okumura; Fig 1, Element 1b and Par 0028; Okumura teaches the housing has a guide surface).

Regarding claim 2, Okumura teaches the stroke sensor module according to claim 1. Okumura further teaches wherein the magnetic field generator has a main body (Okumura; Fig 2, Element 2b) having a magnet (Okumura; Fig 2, Element 3) and a plurality of base portions that extend in the first direction along the main body (Okumura; Fig 2, Element 2c), wherein the protrusions are formed at tops of the base portions (Okumura; Fig 2 and Par 0029; Okumura shows the arm portions on the upper portion of the base 2b).

Regarding claim 3, Okumura teaches the stroke sensor module according to claim 1. Okumura further teaches wherein at least some of the protrusions are arranged on both sides of the magnetic field generator regarding the first direction (Okumura; Fig 2, Element 2c and Par 0029), and more than one of the protrusions are arranged on each side of the magnetic field generator regarding the first direction (Okumura; Fig 2, Element 2c and Par 0029; Okumura teaches the arms are on both sides of the magnet).

Regarding claim 4, Okumura teaches the stroke sensor module according to claim 3. Okumura further teaches wherein the magnetic field generator has one magnet (Okumura; Fig 2, Element 3), and the magnet is arranged at a center of the magnetic field generator regarding the first direction (Okumura; Fig 2, Element 3 and Par 0027; Okumura teaches the magnet is held on the center of the holder 2).

Regarding claim 6, Okumura teaches the stroke sensor module according to claim 3. Okumura further teaches wherein the protrusions are ridges that extend in a direction that is perpendicular to the first direction (Okumura; Fig 2, Element the flat portion below 2c and element 9, and Par 0029; Okumura teaches that a sliding surface on the body extends outward perpendicular to the body).

Regarding claim 7, Okumura teaches the stroke sensor module according to claim 1. Okumura further teaches wherein at least one or some of the protrusions is arranged at a center of the magnetic field generator regarding the first direction (Okumura; Fig 2, Element the flat portion below 2c and element 9, and Par 0025; Okumura teaches that a sliding surface on the body is in the center of the body).

Regarding claim 8, Okumura teaches the stroke sensor module according to claim 7. Okumura further teaches wherein the magnetic field generator has one magnet (Okumura; Fig 2, Element 3), and the magnet faces the protrusions (Okumura; Par 0030; Okumura teaches the end faces are magnetized).

Regarding claim 10, Okumura teaches the stroke sensor module according to claim 7. Okumura further teaches wherein the protrusions are ridges that extend in parallel with the first direction (Okumura; Fig 2, Element the flat portion below 2c and element 9, and Par 0029; Okumura teaches that a sliding surface on the body extends along the direction of the body, i.e. parallel).

Regarding claim 11, Okumura teaches the stroke sensor module according to claim 1. Okumura further teaches wherein the moving element is integrated with the housing and the magnetic field generator (Okumura; Fig 2, Element 4 and Par 0036; Okumura teaches the cover 4 combines the moving portion and the housing as a unit).

Regarding claim 12, Okumura teaches the stroke sensor module according to claim 11. Okumura further teaches wherein the housing has an inner space that houses a part of the moving element and the magnetic field generator (Okumura; Fig 2, Element 1a and Par 0028; Okumura teaches an opening that is covered by the cover 4), and a hole that communicates with the inner space (Okumura; Fig 2, Element 4a and Par 0036), wherein the moving element has a rod (Okumura; Fig 2, Element 2a) that is movably inserted into the hole and a connecting portion that is attached to an end of the rod and that is in contact with the magnetic field generator (Okumura; Fig 2, Element 2b and Par 0029; Okumura teaches the rod 2a is connected to the main body 2b), wherein the connecting portion is housed in the inner space and the hole is sized so as not to allow the connecting portion to pass through the hole (Okumura; Par 0029; Okumura teaches hole is arranged to allow only the rod through).

Regarding claim 13, Okumura teaches the stroke sensor module according to claim 12. Okumura further teaches further comprising a spring member that is provided in the inner space at a side opposite to the moving element with the magnetic field generator interposed therebetween (Okumura; Fig 2, Element 9 and Par 0027; Okumura teaches spring biases the slider in the protruding direction), wherein the connecting portion has a base portion that is attached to the rod (Okumura; Fig 2, Element 2b), and a pair of arm portions that extend from the base portion in a moving direction of the moving element (Okumura; Fig 2, Element 2c), wherein the magnetic field generator is in contact with the base portion, is sandwiched between the arm portions, and is biased toward the moving element by the spring member (Okumura; Par 0027 and Par 0029; Okumura teaches the spring member compresses the slider against the cover of the case).

Regarding claim 14, Okumura teaches the stroke sensor module according to claim 12. Okumura further teaches wherein at least some of the protrusions are provided in the connecting portion (Okumura; Fig 2, Elements 2c and the flat portion below 2c and element 9, and Par 0029; Okumura teaches the arm portion of the sliding element protrudes and are positions at 90º and 270º when viewed from the face of the housing, i.e. the first direction and that a sliding surface is on the body of the moving portion).

Regarding claim 15, Okumura teaches the stroke sensor module according to claim 1. Okumura further teaches wherein the protrusions are in line contact with the guide portions (Okumura; Fig 2, Elements 2c and the flat portion below 2c and element 9, and Par 0029; Okumura teaches the arm portion and sliding guide are connected through the main body).

Regarding claim 16, Okumura teaches the stroke sensor module according to claim 15. Okumura further teaches wherein each protrusion has an elongate shape that extends along a central axis thereof (Okumura; Fig 2, Element the flat portion below 2c and element 9, and Par 0029; Okumura teaches the  sliding surface is on the body of the moving portion has rounded edges), and a portion of the protrusion that is in line contact with the guide portion is a part of a curved surface that protrudes in a direction away from the central axis (Okumura; Par 0028; Okumura teaches the arm makes sliding contact with the guide portion of the housing).

Regarding claim 17, Okumura teaches the stroke sensor module according to claim 15. Okumura further teaches wherein each protrusion has curved end protrusions at both ends thereof regarding a direction that is parallel to the central axis (Okumura; Fig 2, Elements 2c and the protrusions off the arm portion of 2c, and Par 0029; Okumura teaches the arm portion of the sliding element protrudes and has a rounded secondary protrusion), wherein the curved end protrusions are in point contact with the guide portion (Okumura; Par 0028; Okumura teaches the arm makes sliding contact with the guide portion of the housing).

Regarding claim 18, Okumura teaches the stroke sensor module according to claim 1. Okumura further teaches wherein the guide portions of the housing have grooves that extend in the first direction and that house the respective protrusions (Okumura; Fig 2, Elements 1b and Par 0028; Okumura teaches a guide portion with grooves).

Regarding claim 19, Okumura teaches the stroke sensor module according to claim 1. Okumura further teaches wherein the protrusions have a same shape (Okumura; Fig 2, Elements 2c and Par 0029; Okumura teaches the arm portions of the sliding element are the same).

Regarding claim 20, Okumura teaches the stroke sensor module according to claim 1. Okumura further teaches wherein one of the protrusions has a shape that is different from a shape of another protrusion (Okumura; Fig 2, Elements 2c and the flat portion below 2c and element 9, and Par 0029; Okumura teaches the arm portion of the sliding element and the sliding surface on the body are different shapes).

Regarding claim 21, Okumura teaches the stroke sensor module according to claim 1. Okumura further teaches wherein the protrusions are provided at opposite positions of the magnetic field generator (Okumura; Fig 2, Elements 2c and the flat portion below 2c and element 9, and Par 0029; Okumura teaches protrusions are on opposite sides of the main body).

Regarding claim 22, Okumura teaches a stroke sensor module (Okumura; Fig 1(a) and Par 0002; Okumura teaches measuring the stroke of a linear scale) comprising: a moving element (Okumura; Fig 2, Element 2 and Par 0027; Okumura teaches a shaft that moves in a linear fashion); a magnetic field generator that is moved together with the moving element (Okumura; Fig 2, Elements 2, 3 and Par 0030; Okumura teaches the sliding element holds a magnet); a magnetic field detecting element that detects movement of the magnetic field generator (Okumura; Fig 2, Element 71 and Par 0031; Okumura teaches a board with multiple magnet sensors to measure the movement of the magnet); and a housing that houses the magnetic field generator (Okumura; Fig 2, Element 1 and Par 0027), wherein the housing has a guide portion having a plurality of protrusions (Okumura; Fig 2, Element 1b and Par 0028; Okumura teaches the guide portion has a guide protrusion), and at least either the moving element or the magnetic field generator has a plurality of surfaces that are guided by the guide portion (Okumura; Fig 2, Elements 2c and the flat portion below 2c and element 9, and Par 0029; Okumura teaches the arm portion of the sliding element protrudes and are positions at 90º and 270º when viewed from the face of the housing, i.e. the first direction and that a sliding surface is on the body of the moving portion).

Regarding claim 23, Okumura teaches the stroke sensor module according to claim 1. Okumura further teaches the stroke sensor module being configured to be mounted on a support (Okumura; Fig 2, Element 1a) having a through-hole (Okumura; Fig 2, Element 4a) and a positioning portion (Okumura; Fig 2, Element 1a), wherein the housing has an inserted portion that is inserted into the through-hole so as to engage the through-hole (Okumura; Fig 2, Element 4), a mounting portion that is fixed to a mounting surface of the support (Okumura; Fig 2, Element 1a, the holes for bolting the housing to the object to be sensed), and an engaging portion that engages the positioning portion so as to position the housing in the first direction (Okumura; Fig 2, the recess that the plate 4 is engaged in), and the mounting portion and the engaging portion are positioned at different angular positions, as viewed in the first direction (Okumura; Fig 2 and Par 0028; Okumura teaches that the four holes at 45, 135, 225, and 315 degrees and the engaging portion is at the center).

Regarding claim 24, Okumura teaches the stroke sensor module according to claim 23. Okumura further teaches wherein the through-hole and the inserted portion are circular (Okumura; Fig 2, Elements 2a, 4a and Par 0036; Okumura teaches the hole and rod are round).

Regarding claim 25, Okumura teaches the stroke sensor module according to claim 23. Okumura further teaches wherein the engaging portion is a ridge that circumferentially extends on the housing, and the positioning portion is a groove that extends along the ridge (Okumura; Fig 2, Element opening in case 1 that holds the cover 4, and Par 0024; Okumura teaches that a ridge and groove are provided around the opening to mount the cover).

Regarding claim 26, Okumura teaches the stroke sensor module according to claim 23. Okumura further teaches wherein the engaging portion is a ridge having a groove that circumferentially extends on the housing, and the positioning portion is another ridge that extends along the groove (Okumura; Fig 2, Element opening in case 1 that holds the cover 4, and Par 0027; Okumura teaches that a ridge and groove around the opening are provided to mount the cover).

Regarding claim 28, Okumura teaches the stroke sensor module according to claim 25. Okumura further teaches wherein regarding a direction in which the housing is rotated such that the mounting portion is moved away from the support, a front portion of the groove is wider than a rear portion of the groove (Okumura; Fig 2, Element 1a and Par 0028; Okumura teaches the top of the opening is wider than the lower portion).

Regarding claim 29, Okumura teaches the stroke sensor module according to claim 25. Okumura further teaches wherein the mounting surface is a surface having the positioning portion (Okumura; Par 0028).

Regarding claim 30, Okumura teaches the stroke sensor module according to claim 25. Okumura further teaches wherein the mounting surface is parallel to a surface having the positioning portion (Okumura; Par 0028; Okumura teaches the mounting surface is parallel to the guiding surface).

Regarding claim 31, Okumura teaches the stroke sensor module according to claim 25. Okumura further teaches wherein the mounting surface is inclined relative to a surface having the positioning portion (Okumura; Par 0028; Okumura teaches the mounting surface is perpendicular, i.e. inclined, to the through hole portion of the positioning portion).

Regarding claim 33, Okumura teaches the stroke sensor module according to claim 23. Okumura further teaches wherein the support has a wall portion that stands upright from the surface having the positioning portion (Okumura; Fig 2, Element 1; Okumura teaches the sidewall of the housing extends from the positioning portion), and the through-hole is provided in the wall portion such that the through-hole is apart from the surface having the positioning portion (Okumura; Fig 2, Element 4a; Okumura teaches the through-hole is separate from the positioning edges), the housing has a large diameter portion having a larger outer diameter than the inserted portion (Okumura; Fig 2, the recess that the plate 4 is engaged in), the large diameter portion has the mounting portion and the engaging portion, and a border of the inserted portion and the large diameter portion is adjacent to the wall portion (Okumura; Fig 2 and Par 0028-0029; Okumura teaches the mounting portion, engaging portion, inserted portion, and large diameter portion are all adjacent to the housing sidewall).

Regarding claim 34, Okumura teaches the stroke sensor module according to claim 23. Okumura further teaches wherein the support has a wall portion that stands upright from the surface having the positioning portion (Okumura; Fig 2, Element 1; Okumura teaches the sidewall of the housing extends from the positioning portion), and the through-hole is provided in the wall portion such that the surface having the positioning portion is continuous with an inner surface of the through-hole (Okumura; Fig 2, Element 4a; Okumura teaches the through-hole is separate from the positioning edges), and a side of the engaging portion is adjacent to the wall portion (Okumura; Fig 2 and Par 0028-0029; Okumura teaches the engaging portion is adjacent to the housing sidewall).

Regarding claim 36, Okumura teaches the stroke sensor module according to claim 23. Okumura further teaches wherein the mounting portion and the engaging portion are at a same position in the first direction (Okumura; Par 0028; Okumura teaches the mounting surface is parallel to the guiding surface).

Regarding claim 40, Okumura teaches a structure for mounting a stroke sensor module (Okumura; Fig 1(a) and Par 0002; Okumura teaches measuring the stroke/distance of a linear scale) in which a stroke sensor module is mounted on a support (Okumura; Fig 2, Element 1a) having a through-hole (Okumura; Fig 2, Element 4a) and a positioning portion (Okumura; Fig 2, Element 1a), wherein the stroke sensor module comprises: a moving element that is moved in a first direction (Okumura; Fig 2, Element 2 and Par 0027; Okumura teaches a shaft that moves in a linear fashion); a magnetic field generator that is moved in the first direction together with the moving element (Okumura; Fig 2, Elements 2, 3 and Par 0030; Okumura teaches the sliding element holds a magnet); a magnetic field detecting element that detects movement of the magnetic field generator (Okumura; Fig 2, Element 71 and Par 0031; Okumura teaches a board with multiple magnet sensors to measure the movement of the magnet); and a housing that houses a part of the moving element and the magnetic field generator (Okumura; Fig 2, Element 1 and Par 0027), wherein at least either the moving element or the magnetic field generator has a plurality of protrusions that are provided at different angular positions, as viewed in the first direction (Okumura; Fig 2, Elements 2c and the flat portion below 2c and element 9, and Par 0029; Okumura teaches the arm portion of the sliding element protrudes and are positions at 90º and 270º when viewed from the face of the housing, i.e. the first direction and that a sliding surface is on the body of the moving portion), the housing has guide portions that guide the protrusions (Okumura; Fig 1, Element 1bc and Par 0028; Okumura teaches the housing has a guide surface), the housing has an inserted portion that is inserted into the through-hole (Okumura; Fig 2, Element 4), a mounting portion that is fixed to a mounting surface of the support (Okumura; Fig 2, Element 1a, the holes for bolting the housing to the object to be sensed), and engaging portion that engages the positioning portion so as to position the housing in the first direction (Okumura; Fig 2, the recess that the plate 4 is engaged in), and the mounting portion and the engaging portion are positioned at different angular positions, as viewed in the first direction (Okumura; Fig 2 and Par 0028; Okumura teaches that the four holes at 45, 135, 225, and 315 degrees and the engaging portion is at the center).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, 32, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura in view of Lohberg (US 2003/0000307 A1, heretofore referred to as Lohberg).

Regarding claim 5, Okumura teaches the stroke sensor module according to claim 3. 
Okumura does not teach wherein the magnetic field generator has two or more magnets that are provided in the main body and that are spaced at a constant interval in the first direction, and the magnets at both ends face the protrusions.
Lohberg teaches wherein the magnetic field generator has two or more magnets that are provided in the main body (Lohberg; Fig. 1, Element 9, Fig 4, Element 17a, Par 0056 and Par 0060; Lohberg teaches magnetic encoders in the main body) and that are spaced at a constant interval in the first direction (Lohberg; Par 0060; Lohberg teaches they may be equidistantly spaced), and the magnets at both ends face the protrusions (Lohberg; Fig 1, Element 6 and Par 0053; Lohberg teaches the magnets face the main rod which is held by protrusions).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the apparatus of Okumura with the magnets of Lohberg in order to produce better square wave signals (Lohberg; Par 0087).

Regarding claim 9, Okumura teaches the stroke sensor module according to claim 7. 
Okumura does not teach wherein the magnetic field generator has two or more magnets that are provided in the main body and that are spaced at a constant interval in the first direction.
Lohberg teaches erein the magnetic field generator has two or more magnets that are provided in the main body (Lohberg; Fig. 1, Element 9, Fig 4, Element 17a, Par 0056 and Par 0060; Lohberg teaches magnetic encoders in the main body) and that are spaced at a constant interval in the first direction (Lohberg; Par 0060; Lohberg teaches they may be equidistantly spaced).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the apparatus of Okumura with the magnets of Lohberg in order to produce better square wave signals (Lohberg; Par 0087).

Regarding claim 32, Okumura teaches the stroke sensor module according to claim 23. Okumura further teaches wherein the mounting portion has an arm that protrudes from a main body of the housing (Okumura; Fig 2, Elements 1a and Par 0028; Okumura teaches a flange arm that attaches from the main body 1 of the housing), the arm has a hole (Okumura; Par 0028; Okumura teaches the flange arm contains four holes).
	Okumura does not teach that the hole is a bolt into which a bolt is inserted, and the mounting surface has a threaded hole that engages the bolt.
	Lohberg teaches that the hole is a bolt into which a bolt is inserted (Lohberg; Par 0027), and the mounting surface has a threaded hole that engages the bolt (Lohberg; Par 0053; Lohberg teaches that the carrier maybe screwed into place.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the apparatus of Okumura with the screws of Lohberg in order to securely hold the apparatus in place (Lohberg; Par 0053).

Regarding claim 37, Okumura teaches the stroke sensor module according to claim 1. 
Okumura does not teach wherein the moving element is connected to a movable element.
Lohberg teaches wherein the moving element (Lohberg; Fig 1, Element 4) is connected to a movable element (Lohberg; Fig 1, Element 5 and Par 0053; Lohberg teaches the linear movement of rod 4 is measured, and rod 5 is connected to and moves with rod 4).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the apparatus of Okumura with the connection of Lohberg in order to prevent twisting of the sensor carrier (Lohberg; Par 0053).

Regarding claim 38, the combination of Okumura and Lohberg teaches the stroke sensor module according to claim 37. Lohberg further teaches wherein the movable element is a brake pedal (Lohberg; Par 0031).

Regarding claim 39, the combination of Okumura and Lohberg teaches the stroke sensor module according to claim 37. Okumura further teaches wherein the movable element is an accelerator pedal (Lohberg; Par 0031 and 0038; Lohberg teaches the measuring device may be used in any actuating rod in a motor vehicle, such as an accelerator pedal).

Allowable Subject Matter
Claims 27 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 27, the specific limitations of  “… wherein the engaging portion is a circumferential groove that circumferentially extends on the housing, the positioning portion is a ridge that extends along the circumferential groove, the housing has an axial groove that is connected to the circumferential groove, the axial groove extends in the first direction from a side of the housing, and when the housing is rotated a predetermined angle in a direction in which the mounting portion is moved away from the support, the axial groove contains the ridge, as viewed in the first direction.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 35, the specific limitations of  “… the stroke sensor module according to claim 23. Okumura further teaches wherein regarding a direction in which the housing is rotated such that the mounting portion is moved away from the support, a portion of the housing upstream of the engaging portion has an arc shape over a predetermined angular range.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

Claim 41 is allowed.
The following is an examiner’s statement of reasons for allowance: In claim 41, the specific limitations of  “… the method comprises the steps of: inserting the inserted portion of the housing into the through-hole, and rotating the housing about a central axis of the through-hole; thereby engaging the engaging portion with the positioning portion so as to position the housing in the first direction; and fixing the mounting portion of the housing that is positioned in the first direction to the mounting surface of the support.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Ebina et al teaches a stroke sensor in motor vehicle pedal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S CLARKE/Examiner, Art Unit 2858                                                                                                                                                                                                        

/ALVARO E FORTICH/Primary Examiner, Art Unit 2858